Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Grayling Brown-El appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown-El v. Murphy, No. 1:11-cv-00757-TSE-JFA (E.D.Va. Sept. 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented *203in the materials before the court and argument would not aid the decisional process.

AFFIRMED.